Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 27, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144178                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                     SC: 144178                             Brian K. Zahra,
  In re SAH, Minor.                                                  COA: 302809                                       Justices
                                                                     Muskegon CC Family Division:
                                                                     10-007638-AF
  _______________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 27, 2012                    _________________________________________
           p0124                                                                Clerk